



EXHIBIT 10.2




STOCK OPTION AWARD AGREEMENT
KeyCorp grants to the Participant named below, in accordance with the terms, and
subject to the conditions, of the KeyCorp 2013 Equity Compensation Plan (the
“Plan”), this Stock Option Award Agreement (the “Award Agreement”) and the
attached Acceptance Agreement, an option to purchase the number of Common Shares
set forth below (rounded down to the nearest whole Common Share) (“Options” or
“Award”) at the exercise price per share set forth below (the “Exercise Price”).
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan. Each Option shall be a Nonqualified Option.
Name of Participant:
[Participant Name]
Number of Common Shares:
[Shares Granted]
Date of Grant:
[Grant Date]
Exercise Price:
[Exercise Price Per Common Share]
Vesting:
The Options shall vest and become exercisable in accordance with the “vesting
schedule” reflected in the records of the Plan administrator and viewable on the
Participant’s homescreen (the date that the Options become vested and
exercisable being the “Vesting Date” if only one such date, or if more than one
such date, each a “Vesting Date”), provided that the Participant shall have
remained in the continuous employ of KeyCorp and its affiliates (“Key”) through
the applicable Vesting Date, except as otherwise provided herein.
Expiration Date:
[Tenth Anniversary of Date of Grant]

The Participant must accept the Award online in accordance with the procedures
established by KeyCorp and the Award administrator or this Award Agreement may
be cancelled by KeyCorp, in its sole discretion. By accepting the Award in
accordance with these procedures, the Participant acknowledges that:
•
This Award is subject to the KeyCorp Incentive Compensation Program and Policy,
as amended from time to time. The Participant understands and agrees that the
Award is subject to risk adjustment in accordance with the procedures set forth
in the Incentive Compensation Program and Policy. These procedures permit Key,
in its sole discretion, to decrease, forfeit, or initiate a clawback, of all or
any part of the Award under certain circumstances, including in the event that
the Participant receives a "Does Not Meet" risk rating as part of his or her
annual performance review, and/or in the event that the Participant's business
unit experiences negative pre-provision net revenue (before allocated costs) or
significant credit, market or operational losses. If a significant risk event
occurs, whether at the individual or business level, a root cause analysis may
be conducted, which may result in a risk adjustment of the Award.

•
The Participant understands that as a condition to receiving the Award, the
Participant must agree to be bound by and comply with the terms and conditions
of the Plan, the Award Agreement and related Acceptance Agreement. As soon as
the Participant accepts the Award, the terms and conditions of the Award
Agreement and Acceptance Agreement will constitute a legal contract that will
bind both the Participant and KeyCorp.



Additional Terms


1.
Effect of Termination.



(a)    In General. To the extent unvested, the Options shall be forfeited
automatically without further action or notice if the Participant ceases to be
continuously employed by Key prior to any Vesting Date, except as otherwise
provided in this Section 1. To the extent vested, the Options shall be
exercisable until the earlier of (x) the Expiration Date set forth above, (y)
such other date that the Options expire in accordance with Section 1(b) or 1(c)
of this Award Agreement, or (z) the date that is 6 months after the
Participant’s termination of employment with Key for any reason other than
Termination for Cause or a termination described in Section 1(b) or 1(c).
Notwithstanding any other provision of this Award Agreement to the contrary, the
Options, whether vested or unvested, shall be forfeited automatically without
further action or notice upon the Participant’s Termination for Cause. For
purposes of this Section 1, the continuous employment of the Participant shall
not be deemed to have been interrupted, and the Participant shall not





--------------------------------------------------------------------------------





be deemed to have ceased to be an employee of Key, by reason of the transfer of
employment among KeyCorp and its affiliates.


(b)    Certain Terminations. Notwithstanding Section 1(a), if, prior to the
Vesting Date:


(i)    the Participant’s continuous employment is terminated as a result of the
Participant’s death, the unvested Options shall immediately vest and become
exercisable, and the Participant’s estate shall have up to 4 years following the
Participant’s date of death to exercise the vested Options (but in no event
later than the Expiration Date).


(ii)    the Participant’s continuous employment is terminated as a result of the
Participant’s Disability, the Options shall immediately vest and become
exercisable, and the Participant shall have up to 5 years following the
Participant’s termination of employment to exercise the vested Options (but in
no event later than the Expiration Date).


(iii)    the Participant’s continuous employment is terminated as a result of
Retirement, the Participant shall, (1) for any unvested Options that were
granted one year or more prior to the Participant’s effective termination date,
continue to vest in such Options which shall become exercisable on the scheduled
Vesting Date(s), and (2) for any unvested Options that were granted less than
one year prior to Participant’s effective termination date, immediately vest in
a pro rata portion of such Options, which Options shall become immediately
exercisable. Key may, in its sole discretion, provide that any unvested Options
that would otherwise be subject to Section 1(b)(iii)(2) (i.e., vest in a pro
rata portion as a result of Retirement because such Options were granted less
than one year prior to Participant’s effective termination date) may instead be
treated consistent with Section 1(b)(iii)(1) (i.e., continue to vest). The
Participant shall have up to 5 years following his or her effective termination
date to exercise the vested Options (but in no event later than the Expiration
Date.)
(iv)     the Participant’s continuous employment is terminated as a result of
the Participant’s Voluntary Resignation on or after attaining the age of 55 and
completion of at least 5 years of service, a pro rata portion of the unvested
Options shall immediately vest and become exercisable, and the Participant shall
have up to 5 years following his or her effective termination date to exercise
the vested Options (but in no event later than the Expiration Date).


(v)    the Participant’s continuous employment is terminated as a result of the
Participant’s Termination Under Limited Circumstances, subject to the
Participant executing a release of claims in Key’s favor in a form agreeable to
Key, the unvested Options shall vest and become exercisable on the scheduled
Vesting Date(s), and the Participant shall have up to 3 years following
Termination Under Limited Circumstances to exercise the vested Options (but in
no event later than the Expiration Date); provided, however, that should Key
determine, in its sole discretion, that full vesting of any unvested Options
would result in the unjust enrichment of the Participant, Key may provide,
instead, that the Participant will vest only in a pro rata portion of any
unvested Options.


For purposes of this Award Agreement, the Participant’s “Retirement” shall mean
the Participant’s Voluntary Resignation on or after attaining age 60 and
completion of at least 10 years of service. The Participant’s “Termination Under
Limited Circumstances” shall mean the Participant’s termination from Key under
circumstances in which the Participant becomes entitled to receive: (1) a
severance under the KeyCorp Separation Pay Plan as in effect at the time of the
Participant’s termination, or (2) under circumstances under which the
Participant is entitled to receive salary continuation benefits under the terms
and conditions of an employment separation or letter agreement with Key,
including, without limitation, a Change of Control Agreement.


The pro rata vesting provided for under this Award Agreement shall be determined
by multiplying the number of Common Shares subject to the unvested Options as of
the date of the Participant’s termination by a fraction, the numerator of which
shall be the number of full months of Participant’s continuous employment from
the Date of Grant through the date of termination and the denominator of which
shall be number of full months between the Date of Grant and latest Vesting
Date.


(c)    Certain Terminations Within Two Years After a Change of Control. If the
Participant’s continuous employment is terminated within two years following the
date of a Change of Control for any reason other than a





--------------------------------------------------------------------------------





Voluntary Resignation (excluding a Voluntary Resignation described in Section
1(b)(iv), above) or a Termination for Cause, the Options shall vest in full and
the Participant shall have up to the later of 2 years or such other period
provided pursuant to this Section 1(b) to exercise the vested Options (but in no
event later than the Expiration Date).


2.    Harmful Activity. Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant engages in any Harmful Activity
prior to or within twelve months after the Participant’s termination of
employment with Key, then the Options shall be immediately forfeited without
further action or notice, and any Common Shares delivered upon exercise of the
Options within one year prior to the Participant’s termination of employment,
and any Profits realized by the Participant from the exercise of the Options,
shall become immediately due and payable to KeyCorp on KeyCorp’s demand. This
Section 2 shall survive the termination of Participant’s employment.
3.    KeyCorp’s Reservation of Rights. As a condition of receiving this Award,
the Participant acknowledges and agrees that Key intends to comply with the
requirements of (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (including clawback provisions), as the same may be amended from time to
time; (b) the banking regulatory agencies’ Guidance on Sound Incentive
Compensation Policies; and (c) KeyCorp’s risk requirements and policies. As a
condition of receiving this Award, the Participant understands and agrees that
KeyCorp may, in its sole discretion, (x) decrease or cause the forfeiture of all
or any part of this Award, (y) initiate a clawback of all or any part of this
Award, and/or (z) demand the Participant’s repayment to KeyCorp of any Profits
realized from the exercise of the Option, if KeyCorp determines that such action
is necessary or desirable.
4.    Relation to Other Benefits. Any economic or other benefit to the
Participant under this Award Agreement shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
Key and shall not affect the amount of any life insurance coverage available to
any beneficiary under any life insurance plan covering employees of Key.
5.     KeyCorp Stock Ownership Guidelines. If the Participant is subject to and
has not met the KeyCorp Stock Ownership Guidelines, the Participant may not sell
or otherwise transfer the Common Shares provided upon exercise of the Options
(if any) until and unless the Participant meets the Stock Ownership Guidelines
or terminates employment with Key; provided, however, that notwithstanding the
foregoing, the Participant may sell the number of Common Shares necessary to
satisfy any withholding tax obligation that may arise in connection with the
exercise of the Options even if the Participant has not met the Stock Ownership
Guidelines.
6.    Taxes and Withholding. To the extent that Key is required to withhold any
federal, state, local or other taxes in connection with the delivery of Common
Shares under this Award Agreement, then Key shall retain a number of Common
Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the Fair Market Value of the Common Shares on the date of
delivery). To the extent that Key is required to withhold any federal, state,
local or other taxes at any time other than upon delivery of Common Shares under
this Award Agreement, then Key shall have the right in its sole discretion to
(a) require the Participant to pay or provide for payment of the required tax
withholding, (b) retain a number of Common Shares that otherwise would remain
subject to this Award with a value equal to the required withholding amount
(determined based on the Fair Market Value of the Common Shares on the date the
applicable taxes are required to be withheld) and make a corresponding reduction
in the number of Performance Shares subject to this Award, or (c) deduct the
required tax withholding from any other compensation payable in cash to the
Participant. To the extent that withholding taxes are satisfied by the retention
of Common Shares, the value of the Common Shares so retained shall not exceed
the amount of taxes required to be withheld based on the maximum statutory tax
rates in the applicable taxing jurisdictions. Further, to the extent that this
Award constitutes a deferral of compensation subject to Section 409A of the
Code, any retention of Common Shares pursuant to clause (b) of the immediately
preceding sentence to satisfy tax withholding requirements at any time other
than at the time of delivery of Common Shares shall be effected only as
permitted pursuant to Treasury Regulations Sections 1.409A-3(j)(4)(vi) and
1.409A-3(j)(4)(xi), as applicable.
7.    Entire Agreement; Amendments. This Award Agreement, along with the Plan
and the related Acceptance Agreement, contains the entire agreement and
understanding of the parties with respect to the subject matter contained
therein, and supersedes all prior written or oral communications,
representations and negotiations in respect thereto. KeyCorp may modify or amend
this Award Agreement at any time upon written notice to the Participant,
provided that KeyCorp may not amend this Award Agreement in a manner adverse to
the interests of the Participant without the Participant’s consent. In the event
of any inconsistency between the provisions of this Award Agreement or the
related Acceptance Agreement, on the one hand, and the Plan, on the other, the
Plan shall govern.
8.    Administration. KeyCorp shall have the right, in accordance with the Plan,
to determine any questions which arise in connection with the Award. All such
determinations and decisions shall be final, conclusive and binding on all
persons, including Key, the Participant and the Participant’s estate and
beneficiaries.





--------------------------------------------------------------------------------





9.    Successors and Assigns. Without limiting Section 14.1 of the Plan, the
provisions of this Award Agreement shall inure to the benefit of, and be binding
upon, the successors, administrators, heirs, legal representatives and assigns
of the Participant, and the successors and assigns of KeyCorp.
10.     Compliance with Section 409A of the Internal Revenue Code. It is
intended that this Award be exempt from the provisions of Section 409A of the
Code (“Section 409A”). The Award shall accordingly be administered in a manner
consistent with this intent, and any provision that would cause the Award to
fail to satisfy Section 409A shall have no force and effect until amended to
comply with Section 409A.
 
ACCEPTANCE AGREEMENT


I acknowledge receipt of the attached Award and in consideration thereof, I
accept such Award subject to the terms and conditions of the Plan, the Award
Agreement, and the restrictions that are set forth in this Acceptance Agreement.


I also understand and agree that the restrictions set forth in this Acceptance
Agreement are (i) in addition to, and do not in any way limit or vary the
restrictions that are contained in any other agreement, plan, policy, or
practice that are applicable to me as an employee of Key, and (ii) binding upon
me regardless of whether I vest, sell, transfer, pledge, hypothecate, or
otherwise dispose of the Award or any of the Common Shares to be paid to me upon
exercise of the Award.


1. I recognize the importance of preserving the confidentiality of Non-Public
Information of Key, and I acknowledge and agree that: (a) during my employment
with Key, I will acquire, reproduce, and use such Non-Public Information only to
the extent reasonably necessary for the proper performance of my duties; (b)
both during and after my employment with Key, I will not use, publish, sell,
trade or otherwise disclose such Non-Public Information; and (c) upon the
termination of my employment with Key, I will immediately return to Key all
documents, data, information and equipment in my possession or to which I have
access that may contain such Non-Public Information. I also agree to enter into
and to execute nondisclosure agreements in favor of Key and others doing
business with Key with whom Key has a confidential relationship.


I acknowledge that Key has informed me that I will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
Non-Public Information that: (1) is made (a) in confidence to a Federal, state
or local government official, either directly or indirectly, or to an attorney,
and (b) solely for the purpose of reporting or investigating a suspected
violation of law; or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Disclosure of
Non-Public Information to attorneys, made under seal, or pursuant to court order
is also protected in certain circumstances under the federal Defend Trade
Secrets Act. This provision does not limit my right to respond accurately and
fully to any question, inquiry or request for information when required by legal
process or from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, any self-regulatory organization or
state or federal regulatory authority, regarding Key, my employment, or this
provision. Furthermore, I am not required to contact Key regarding the subject
matter of any such communications before engaging in such communications. I
understand that my rights as set forth in this paragraph apply to this
agreement, as well as any similar agreement that I have entered into, or may
enter into, with Key regarding non-disclosure of information.


2. I acknowledge and agree that the duties of my position at Key may include the
development of Intellectual Property, and that any Intellectual Property which I
create with any of Key’s resources or assistance, in whole or in part, and which
pertains to the business of Key is the property of Key. I hereby agree and I
hereby assign to Key all right, title, and interest in and absolute title to
such Intellectual Property, including, without limitation, copyrights,
trademarks, service marks, and patents in or to (or associated with) such
Intellectual Property and I agree that I will execute all patent applications
and assignments thereof on Key’s behalf without additional compensation.


3. Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key Employee, without the written consent
of Key (which consent Key may grant or withhold in its discretion). “Key
Employees” shall include (i) all current Key employees, and (ii) all persons who
were employed by Key at any time during the six (6) month period prior to my
termination from Key.


4. (a) Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or





--------------------------------------------------------------------------------





indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with any Key customer or prospective customer of Key
with whom I interacted or learned of during the course of my employment at Key,
without the written consent of Key (which consent Key may grant or withhold in
its discretion).


(b) In the event that my employment with Key is terminated as a result of a
Termination Under Limited Circumstances, the restrictions in paragraph 4(a) of
this Acceptance Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Acceptance Agreement shall remain
in full force and effect.


5. The aforementioned restrictions in paragraphs 1, 2, 3 and 4(a) shall not
apply in the event that, within the 2-year period commencing on a Change of
Control: (i) my employment with Key is terminated as a result of a Termination
Under Limited Circumstances, or (ii) I terminate employment with Key after a
relocation of my principal place of employment more than 35 miles from my
principal place of employment immediately prior to the Change of Control, or
after a reduction in my base salary after a Change of Control.


6. I agree that the Plan, the Award Agreement and this Acceptance Agreement will
be governed by Ohio law without regard to the conflicts of laws principles, and
that if any term, condition, clause or provision of the Plan, the Award
Agreement or this Acceptance Agreement is determined by a Court of competent
jurisdiction to be void or invalid at law, then only that term, condition,
clause or provision determined to be void or invalid shall be stricken, and the
remainder of the Plan, the Award Agreement and this Acceptance Agreement shall
remain in full force and effect in all other aspects.


I also understand and agree that if I engage in any activity that is in
violation of the Plan, the Award Agreement or this Acceptance Agreement, such
conduct may cause serious damage and irreparable injury to Key, and Key at its
election may terminate my employment (if I am still employed), seek monetary
damages and attorney fees, and injunctive relief without the necessity of
posting bond, as well as any and all other equitable relief to which it may be
entitled under the law, the Plan, the Award Agreement and this Acceptance
Agreement.


* * * * *







